Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first width being greater than the second width, the first length being less than the second length” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the length of the first power node contact being greater than the length of the bit line contact, a width of the first power node contact being less than a width of the bit line contact” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a width of the first power node contact and a width of the second power node contact being less than a width of the bit line contact” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2019/0067455 A1 (“Cho”) is hereby cited as the closest prior art. Figure 5-6 of Cho discloses substrate (110), dielectric layer (112), first conductive feature (C_BL), second conductive feature (C_/BL), first source/drain (on FA3) and second source/drain (on FA4).
However, the above prior arts by themselves or in combination with other arts does not teach the above allowable limitations of claim 1 or claim 8 or claim 16. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claims 1, 8 and 16 are allowed.
Dependent claims 2-7,9-15,17-20 are allowed as those inherit the allowable subject matters from claim 1, 8 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/WASIUL HAIDER/Examiner, Art Unit 2819